   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 1 of 20 PageID #: 78
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 1 of 20


         IN THE CHANCERY COURT OF LOWNDES COUNTY, MISSISSIPPI

THE STATE OF MISSISSIPPI, ex rel., JIM
HOOD, Attorney General for the State of Mississippi                                  PLAINTIFF

vs.                                                  CIVIL ACTION NO.         \'J-.;;)d-B
GOOGLE INC.                                                                      DEFENDANT

                                         COMPLAINT

       Plaintiff, the State of Mississippi, by Jim Hood, Attorney General for the State of

Mississippi ("the State") brings this Complaint against Defendant, Google Inc. ("Google"), and

alleges as follows:

                                     I. INTRODUCTION

        I.     This action arises out of Google's unfair methods of competition and unfair and

deceptive trade practices that pertain to Google's statements about its processing of data and

account information pertaining to Mississippi K-12 students who use Google's G Suite for

Education (GSFE) accounts (formerly known or referred to as Google Apps for Education) and

Google Chrome Sync.

       2.      Through misrepresentations, material omissions, and false statements, Google

assures the Mississippi public and approximately half of Mississippi's K-12 schools that it

services its GSFE products in accordance with contractual limitations, policy limitations, and

limitations to which it agreed through the K-12 School Service Provider Pledge to Safeguard

Student Privacy ("The Pledge"). However, Google does not abide by its statements contained in

its multiple terms and policies, and as adopted from the Pledge.        Through a child's GSFE

account, Google tracks, records, uses, and saves the online activity of Mississippi's children, all

for the purpose of processing student data to build a profile, which in turn aids its advertising

business.    These deceptive practices allow Google to gain an unfair advantage over its

competitors and to deceive the Mississippi public in violation of Mississippi law.


                                                                                                 I
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 2 of 20 PageID #: 79
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 2 of 20


       3.      By failing to disclose its secret acts of data mining to Mississippi's K-12 schools,

publishing deceptive marketing and advertising materials, and making false public statements

and assurances, Google unfairly and deceptively secured or was able to maintain contracts with

Mississippi's K-12 schools; amassed student, faculty, and staff GSFE ,user accounts; data mined

those accounts; and, created an unfair advantage over its competitors who offered similar

services without data mining. Google uses the mined data to advance its business interests and

increase its revenue.      Google's deceptive scheme through material omissions and false

assurances amounts to (a) unfair methods of competition affecting commerce and (b) unfair and

deceptive trade practices in violation of Mississippi) Consumer Protection Act, Miss. Code

Ann. §§ 75-24-1, et seq.

       4.      The State of Mississippi, by and through Attorney General Jim Hood, as chief

legal officer for the State of Mississippi, brings this action in its sovereign capacity.

                                            II. PARTIES

       5.      The State of Mississippi is a sovereign created by the Constitution and laws of the

State. As such, Mississippi is not a citizen of any state. Jim Hood is the State's duly-elected

Attorney General. The Attorney General brings this action on the State's sole behalf pursuant to

his authority granted by Miss. Const. art. 6, § 173; Miss. Code Ann. § 7-5-1; and, specifically

Miss. Code Ann.§§ 75-24-1, et seq.

       6.      Google Inc. is a Delaware corporation, whose principal place of business is at

1600 Amphitheatre Parkway, Mountain View, Santa Clara County, California. At all times

material herein, Google has been doing business, and continues to do business, in the State of

Mississippi.




                                                                                                 2
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 3 of 20 PageID #: 80
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 3 of 20


                                      III. JURISDICTION

        7.      Subject matter jurisdiction for the instant controversy is conferred upon the

Chancery Court of Lowndes County pursuant to Miss. Const. art. 6, § 159 (1890), and Miss.

Code Ann.§§ 9-5-81 and 75-24-9. Google is subject to personal jurisdiction in Lowndes County

pursuant to Miss. Code Ann. § 13-3-57 as it does business and performs services in this State and

in Lowndes County.

        8.      The instant Complaint does not confer diversity jurisdiction upon the federal

courts pursuant to 28 U.S.C. § 1332 because Mississippi is not a citizen for purposes of diversity

jurisdiction.   Likewise, federal question subject matter jurisdiction pursuant to 28 U.S.C. § 1331

is not invoked because the State alleges exclusively state law claims against Google pursuant

only to Miss. Code Ann. §§ 75-24-1, et seq.         Nowhere does the State plead, expressly or

implicitly, any cause of action or request any remedy that arises under or is founded upon federal

law, nor does it bring this action or seek any relief on behalf of any person, a class, or any group

of persons that can be construed as a class. The relief sought by the State pursuant to Miss. Code

Ann. §§ 75-24-9 and 75-24-19 is only afforded to the Attorney General and not individual

persons, and the State pursues such relief in its singular sovereign capacity. The State seeks no

relief pursuant to Miss. Code Ann. § 75-24-15, and it seeks no relief on behalf of any person(s)

pursuant to §§ 75-24-11 and 75-24-13. The State specifically disclaims any such claims that

would support removal of this action to a United States District Court on the basis of diversity or

jurisdictional mandates under the Class Action Fairness Act of 2005 (28 U.S.C. §§ 1332(d),

1453, 1711-1715). The issues presented in the allegations of the instant, well-pleaded Complaint

do not implicate significant or substantial federal issues and do not turn on the necessary

interpretation of any federal law.    The State expressly avers that the only causes of action




                                                                                                  3
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 4 of 20 PageID #: 81
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 4 of 20


claimed, and the only remedies sought herein, are founded upon the statutory, common, and

decisional laws of the State of Mississippi related to Miss. Code Ann. §§ 75-24-1, et seq., and

with the expressed exclusion of Miss. Code Ann. §§ 75-24-15 and for any person(s) pursuant to

§§ 75-24-11 and 75-24-13.       The assertion of federal diversity jurisdiction over these claims

would improperly disturb the constitutionally mandated and congressionally approved balance of

federal and state responsibilities· because federal jurisdiction does not exist over this case under

the Class Action Fairness Act. See Mississippi ex rel. Hood v. AU Optronics Corp., 559 Fed.

Appx. 375, 376-377 (5th Cir. Miss. 2014) (citing' Mississippi ex rel. Hood v. AU Optronics

Corp., 134 S. Ct. 736, 187 L. Ed. 2d 654 (2014)). Accordingly, any attempt by Google to

remove this case to federal court would be without a reasonable legal basis in fact or law.

                                          IV. VENUE

       9.      Venue is proper in the Chancery Court of Lowndes County pursuant to Miss.

Code Ann. § 75-24-9 and Miss. R. Civ. P. 82(b), as Google did market, promote, advertise,

implement, administer, and maintain contracts for GSFE and Chrome/Chrome Sync in

Mississippi and in Lowndes County specifically.

                                V. FACTUALBACKGROUND

A.     Google's K-12 Services

       10.     Google's G Suite for Education ("GSFE") (formerly known or referred to as

Google Apps for Education) is a web-based service marketed by Google as a free service to

educational institutions, including K-12 schools. The educational institution ("Customer school"

or "Customer") contracts with Google for the use of the GSFE service, which includes Gmail,

Calendar, Talk/Hangouts, Drive, Docs, Sheets, Slides, Sites, Contacts, and the Apps Vault.




                                                                                                  4
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 5 of 20 PageID #: 82
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 5 of 20


         11.    A Customer School allows (or requires) the Customer's students, faculty, and

staff to sign up and use GSFE products as GSFE users. In this enrollment process, each GSFE

user is given a user name and password identifying that GSFE user with a particular GSFE

account.

         12.    When a K-12 student signs into ("logs" into) their GSFE account, Google knows

(a) the person using the account is a student, (b) the user's identity and account information, and

(c) that the account was created for educational purposes.

B.       The Pledge & Google's Adoption of Its Terms

         13.    On or about October 7, 2014, The Future of Privacy Forum (FPF) and The

Software & Information Industry Association (SHA) introduced the K-12 School Service

Provider Pledge to Safeguard Student Privacy ("The Pledge") to protect student pnvacy

regarding the collection, maintenance, arid use of students' personal information. The Pledge

was aimed at K-12 school service providers to safeguard student privacy. The Pledge applies to

all student personal information and to all student GSFE user accounts.

         14.    Google is a school service provider as defined by The Pledge.

         15.    Google signed the Pledge in January of 2015. By so doing, Google affirmatively

committed to the representations made in the Pledge and affirmatively represents it abides by its

terms.

         16.    As it relates to GSFE accounts, Google expressly commits, in pertinent part, to:

         •.      Not collect, maintain, use or share student personal information beyond
         that needed for authorized educational/school purposes, or as authorized by the
         parent/student. ...
         •       Not use or disclose student information collected through an
         educational/school service (whether personal information or otherwise) for
         behavioral targeting of advertisements to students.
         •       Not build a personal profile of a student other than for supporting
         authorized educational/school purposes or as authorized by the parent/student ...



                                                                                                   5
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 6 of 20 PageID #: 83
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 6 of 20


       •       Not knowingly retain student personal information beyond the time period
       required to support the authorized educational/school purposes, or as authorized by
       the parent/student.
       •       Collect, use, share, and retain student personal information only for
       purposes for which we were authorized by the educational institution/agency,
       teacher, or the parent/student.
       •       Disclose clearly in contracts or privacy policies, including in a manner easy
       for parents to understand, what types of student personal information we collect, if
       any, and the purposes for which the information we maintain is used or shared
       with third parties ....

       17.     Despite Google's expressed assurances, when a Mississippi K-12 student logs

into a GSFE account, remains logged in to that GSFE account, and then uses Google services

such as YouTube, Google Maps, Google Books, or Google News, Google follows and tracks the

student's activity, collects information from the student's activities, stores that information, and

uses the data for advertising purposes, all in association with the GSFE account and the student's

account information.

       18.     Further, when a K-12 student logs into a GSFE account on a computer which has

Google Chrome Sync enabled, remains logged in, and then uses the Chrome browser to conduct

internet activities, Google collects all of the information regarding the student's online activities.

All of the collected information (including data for non-educational purposes) from the student-

while logged into the GSFE account-is maintained by Google in association with the student's

GSFE account. Google further uses the collected information obtained while the student is

logged into the GSFE account for purposes which violate its commitments in the Pledge.

       19.     Accordingly, Google's statements are false, misleading, unfair, and deceptive.

C.     The G Suite for Education Agreement-"Customer Data"

       20.     When Google contracts with a school, it requires the school to agree to its G Suite

for Education (Online) Agreement (hereinafter "GSFE Agreement") (formerly the Google Apps

for Education (Online) Agreement).



                                                                                                    6
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 7 of 20 PageID #: 84
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 7 of 20


       21.     Google expressly intends to be bound by and specifically refers Mississippi

educators, parents, and students to review the terms of the GSFE Agreement as it relates to the

GSFE services.

       22.     In the Agreement, Google states:

       1.4 Ads. Google does not serve Ads in the Services or use Customer Data for Ads
       purposes.

(Emphasis added).

       23.       "Customer Data" includes "data, including email, provided, generated,

transmitted or displayed via the Service by Customer or End Users." (Emphasis added).

       24.     Google's definition of "End User"-·the GSFE users-includes Mississippi K-12

students using GSFE through their respective schools.

       25.     Google's "Customer Data" definition includes the Mississippi K-12 student GSFE

account information; student identity; information pertaining to a student; and data from the

student's computer, computing device, and/or mobile/smart phone device which is generated,

transmitted, or displayed via the Service by the student.

       26.     Accordingly, Google expressly commits in the GSFE Agreement that when a

Mississippi K-12 student logs in using a GSFE account and remains logged in, Google will not

use any information or data associated with that student's account; that student's identity;

personal information pertaining to that student; or, data :from that student's computer, computing

device, or mobile/smart phone device for any advertising purposes.

       27.     Despite its expressed assurances, when a Mississippi K-12 student logs into a

GSFE account, remains logged in to that GSFE account, and then uses Google services such as

YouTube, Google Maps, Google Books, or Google News, Google uses the student's data for ·

advertising purposes.



                                                                                                7
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 8 of 20 PageID #: 85
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 8 of 20


       28.    Further, when a K-12 student logs into a GSFE account on a computer which has

Google Chrome Sync enabled, remains logged in, and then uses the Chrome browser to conduct

internet activities, Google uses the student's data obtained from the GSFE account for

advertising purposes.

       29.    Accordingly, Google's statements are false, misleading, unfair and deceptive.

D.     The GSFE Agreement-"Confidential Information"

       30.    In Google's GSFE Agreement, Google affirmatively agrees that it "may use

Confidential Information only to exercise rights and fulfill its obligations under this Agreement,

while using reasonable care to protect it." (Emphasis added).

       31.     Google specifically refers Mississippi educators, parents, and students to review

the terms of the GSFE Agreement as it relates to Google's use of student data.

       32.     The GSFE Agreement expressly states, "Customer Data is considered Customer's

Confidential Information."

       33.     As a matter of contract, Google defines "Confidential Information" to specifically

include "Customer Data"-which in tum includes any and all Mississippi K-12 student (GSFE

user) data, including email, provided, generated, transmitted or displayed using the GSFE

account.

       34.     Accordingly, while a student is logged in or has been logged in to a GSFE

account, any and all data provided, generated, transmitted or displayed via that GSFE account

can only be used by Google for purposes necessary to exercise Google 's rights and fulfill

Google's obligations under the GSFE Agreement. Any other use is expressly and contractually

prohibited.




                                                                                                 8
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 9 of 20 PageID #: 86
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 9 of 20


       35.     Despite its expressed contractual assurances, when a Mississippi K-12 student

logs into a GSFE account, remains logged in to that GSFE account, and then uses Google

services such as YouTube, Google Maps, Google Books, or Google News, Google uses the

student's data for purposes beyond Google's exercise of rights and obligations under the GSFE

Agreement.

       36.     Further, when a K-12 student logs into a GSFE account on a computer which has

Google Chrome Sync enabled, remains logged in, and then uses the Chrome browser to conduct

internet activities, Google uses the student's data obtained from the GSFE account for purposes

beyond Google's exercise of rights and obligations under the GSFE Agreement.

       37.     Accordingly, Google's statements are false, misleading, unfair and deceptive.

E.     Google's Data Processing Amendment to the GSFE Agreement

       38.     As part of the GSFE Agreement, Google incorporates by reference its Data

Processing Amendment to G Suite Agreement (hereinafter "DPA Agreement").

       39.     Google expressly intends to be bound by and specifically refers Mississippi

educators, parents, and students to review the terms of the DPA Agreement as it relates to

Google's conduct toward Mississippi student data.

       40.     The DPA Agreement specifically states, "5.3. Processing Restrictions.

Notwithstanding any other term of the Agreement, Google will not process Customer Data for

Advertising purposes or serve Advertising in the Services." (Emphasis added).

       41.     "Customer Data" in the DPA Agreement includes Mississippi K-12 student "data

(which may include personal data and the categories of data referred to in Appendix 1)

submitted, stored, sent or received via the Services."




                                                                                               9
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 10 of 20 PageID #: 87
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 10 of 20


       42.     Accordingly, Google is contractually prohibited for advertising purposes from

even processing any data at any time which has been obtained from activities of a Mississippi K-

12 student while logged into a GSFE account or having been logged into a GSFE account.

       43.     Despite its expressed contractual assurances, when a Mississippi K-12 student

logs into a GSFE account, remains logged in to that GSFE account, and then uses Google

services such as Y ouTube, Google Maps, Google Books, or Google News, Google processes

student data for advertising purposes.

      · 44.    Further, when a K-12 student logs into a GSFE account on a computer which has

Google Chrome Sync enabled, remains logged in, and then uses the Chrome browser to conduct

internet activities, Google processes the student's data obtained from the GSFE account for

advertising purposes.

       45.     Accordingly, Google's statements are false, misleading, unfair and deceptive.

F.     The G Suite for Education Privacy Notice

       46.     The G Suite for Eduqation Privacy Notice (GSFE Privacy Notice), reads, in part:

       For G Suite for Education users in primary and secondary (K-12) schools, Google
       does not use any user personal information (or any information associated with an
       G Suite for Education Account) to target ads, whether in Core Services or other
       Google services accessed while using an G Suite for Education account.

(Emphasis added)

       47.     Google expressly intends to be bound by and specifically refers Mississippi

educators, parents, and students to review the terms of the GSFE Privacy Notice as related to

Google's conduct toward Mississippi student data.

       48.     By its own statements, Google is prohibited from using for advertising purposes

any data ("information") obtained from activities of a Mississippi K-12 student, which includes

data that is merely "associated with a Google account."



                                                                                               10
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 11 of 20 PageID #: 88
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 11 of 20


       49.     Despite its expressed assurances, when a Mississippi K-12 student logs into a

GSFE account, remains logged in to that GSFE account, and then uses Google services such as

YouTube, Google Maps, Google Books, or Google News, Google uses information "associated

with" the student's GSFE account to target advertisements.

       50.     Further, when a K-12 student logs into a GSFE account on a computer which has

Google Chrome Sync enabled, remains logged in, and then uses the Chrome browser to conduct

internet activities, Google uses the student's data obtained in association with the students'

GSFE account to target advertising.

       51.     Accordingly, Google's statements are false, misleading, unfair and deceptive.

G.     Google Does Not Clearly Disclose Its Practices in Violation of its Pledge

       52.     In Google's Pledge to Mississippi educators, parents, and students, Google

expressly commits to: "Disclose clearly in contracts or privacy policies, including in a manner

easy for parents to understand, what types of student personal information we collect, if any, and

the purposes for which the information we maintain is used or shared with third parties."

       53.     Despite this expressed and assumed obligation, Google does not clearly disclose

m a manner easy for parents to understand what types of student personal information is

collected, maintained, and used, nor does it accurately disclose that it takes certain rights to

which it is contractually prohibited from doing.

       54.     In fact, an educator, a parent, or a K-12 student would have to review the

following Google contracts, agreements, terms, and policies to begin to glean what Google does

to Mississippi K-12 student information: GSFE Agreement, DPA Agreement, GSFE Privacy

Notice, Google's adoption of the Pledge, Google Terms of Service, and the Google Privacy

Policy, any help or information pages, and multiple hyperlinks in the help or information pages.




                                                                                               11
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 12 of 20 PageID #: 89
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 12 of 20


       55.    Next, the educator, parent, or K-12 student would have to reconcile which

contract, agreement, term or policy takes priority over any other contract, agreement, term or

policy by virtue of Google's inclusion of the following types of statements: (1) the GSFE

Agreement which states it is governed by any applicable Order Form but that it takes precedence

over any term located at any URL; (2) the Google Terms of Service which states, '-'If there is a

conflict between these terms and the additional terms, the additional terms will control for that

conflict"; and (3) the GSFE Privacy Notice which reads, "the G Suite for Education Agreement

(as amended) takes precedence, followed by this Privacy Policy and then the Google Privacy

Policy."·

       56.    Next, the educator, parent, or student would have to obtain any applicable "Order

Form" because Google does not make it readily available.

       57.    Next, the educator, parent, or student would have to determine how the phrase

"any URL" was intended to be defined in the GSFE Agreement because Google's use of the term

in the Agreement does not comport with the definition of "URL Terms" in the GSFE Agreement

(which is defined as merely the Acceptable Use Policy, the SLA, and the TSS Guidelines limits).

       58.    Next, the educator, parent, or K-12 student would have to determine whether

Google's Pledge, the GSFE Agreement, the DPA Agreement, or the GSFE Privacy Notice

amount to an "additional term" as stated in the Terms of Service-thus taking priority over the

Terms of Service--because these documents are not labeled or identified as such relative to the

Google Terms of Service.

       59.    Next, the educator, parent, or K-12 student would have to determine when certain

agreements, policies, or terms apply and when any such documents cease to be applicable.




                                                                                              12
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 13 of 20 PageID #: 90
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 13 of 20


       60.     Thus, Google's expressed statement that it clearly discloses, in a manner easy for

parents to understand, what types of student personal information Google collects from GSFE

accounts, the purposes for which the information is maintained by Google, the purposes for

which the information is used by Google, or the purposes· for which the information is shared

with third parties is false, misleading, unfair and deceptive.

H.     Google's False Representations Of Its Rights

       The Terms of Service:

       61.    · In Google's Terms of Service, Google states the following:

       When you upload, submit, store, send or receive content to or through our
        Services, you give Google (and those we work with) a worldwide license to use,
       host, store, reproduce, modify, create derivative works (such as those resulting
       from translations, adaptations or other changes we make so that your content
       works better with our Services), communicate, publish, publicly perform, publicly
        display and distribute such content. The rights you grant in this license are for the
        limited purpose of operating, promoting, and improving our Services, and to
        develop new ones. This license continues even if you stop using our Services (for
        example, for a business listing you have added to Google Maps).

(Emphasis added).

       62.     Google's statement of (1) being able to take or requiring the taking of a perpetual

"worldwide license" to K-12 students' content, (2) for the uses indicated, and (3) for the duration

of such a license even after discontinuance of service expressly contradicts, violates, or causes a

misrepresentation of Google's rights in the GSFE Agreement, Google's Pledge, the DPA

Agreement, and the GSFE Privacy Notice.

       63.     Accordingly, Google's Terms of Service are false, misleading, unfair and

deceptive.

       Google's Privacy Policy:

       64.     In Google's Privacy Policy, Google states that it may collect information to

provide better services to all of its users by collecting information given by K-12 students,


                                                                                                13
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 14 of 20 PageID #: 91
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 14 of 20


information Google obtains through the use of its services, information about the device used by

the student, logged information about the student, location information, and stored information

on students' devices.

        65.     Google's requirement that students agree to Google's Privacy Policy to allow

Google to collect information from K-12 students and for the uses indicated expressly

contradicts, violates, or causes a misrepresentation of Google rights in the GSFE Agreement,

Google's Pledge, the DPA Agreement, and the GSFE Privacy Notice.

        66.    Accordingly, this language in the Privacy Policy is false, misleading, unfair and

deceptive.

        67.    In its Privacy Policy, Google further claims to utilize cookies or similar

technology to identify the students' browser or device, and to collect and store information when

the student interacts with services offered to Google's partners (such as advertising) or features

that appear on other sites.

        68.    Google's requirements that students agree to Google's Privacy Policy to allow

Google to collect information from K-12 students and for the uses indicated expressly

contradicts, violates, or causes a misrepresentation of Google rights in the GSFE Agreement,

Google's Pledge, the DPA Agreement, and the GSFE Privacy Notice.

        69.    Accordingly, this language in the Privacy Policy is false, misleading, unfair and

deceptive.

       70.     Google States in its Privacy Policy:

       Our automated systems analyze your content (including emails) to provide you
       personally relevant product features, such as customized search results, tailored
       advertising, and spam and malware detection

Google has no authority to analyze or use student information for any purposes beyond those

provided in the GSFE Agreement, Google's Pledge, the DPA Agreement, and the GSFE Privacy


                                                                                               14
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 15 of 20 PageID #: 92
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 15 of 20


Notice, and the purported taking of such rights is false, misleading, unfair and misrepresents

Google's ability to do so.

        71.     Google States in its Privacy Policy:

        We may combine personal information from one service with information,
        including personal information, from other Google services.

        72.     Google has no authority to use or combine student information for any purposes

beyond ·those provided in the GSFE Agreement, Google's Pledge, the DPA Agreement, and the

GSFE Privacy Notice and the purported taking of such rights is false, misleading, and unfair, and

it misrepresents Google's ability to do so.

              VII. VIOLATION OF MISSISSIPPI CONSUMER PROTECTION ACT,
                       MISS. CODE ANN. §§ 75-24-1, ET SEO. ("MCP A")

        73.     The State re-alleges and incorporates all prior paragraphs of this Complaint as if

stated fully herein.

        74.     Google is a "person" within the meaning of, and subject to, the Mississippi

Consumer Protection Act, Miss. Code Ann. § 75-24-3(a).

        75.     Google's marketing, implementing, and administering GSFE accounts (formerly

GAPE accounts); its contractual agreements with GSFE customers (and prior versions of

agreements); and its statements, terms, and policies expressed to GSFE users amount to conduct

of"any trade or commerce," as defined by Mississippi law.

        76.     As described herein, through Google's false marketing, implementing, and

provision of the GSFE accounts, to include Google's statements made in relation to its GSFE

Services, Google has in the past and continues to affect commerce through unfair methods of

competition and unfair or deceptive trade practices, as prohibited by Miss. Code Ann. § 75-24-5.

        77.     At all times material to its actions, Google knowingly and willfully violated Miss.

Code Ann. § 75-24-5.


                                                                                                15
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 16 of 20 PageID #: 93
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 16 of 20


        Google's Unfair Methods of Competition and Deceptive Acts and Trade Practices.

       78.    Through Google's unfair and deceptive scheme, as described fully in the

preceding paragraphs and incorporated herein, Google unfairly and deceptively markets,

implements, and provides GSFE (formerly Google Apps for Education) and Chrome to

Mississippi's K-12 schools and their students. In doing so, Google committed and commits acts

of unfair methods of competition affecting commerce and unfair or deceptive trade practices in

or affecting commerce in violation of Miss Code Ann. § 75-24-5.

       79.    As a result of its unfair methods of competition and unfair or deceptive acts,

Google obtained, maintained, and maintains agreements with Mississippi's K-12 schools, which

then allowed Google to garner an unfair introduction of its products to Mississippi consumers

through individual GSFE user accounts. Upon the opening and using of each GSFE account,

Google's unfair and deceptive acts has allowed it to amass GSFE user accounts and gain

unauthorized access to K-12 student data.

       80.    Unbeknownst to Mississippi's GSFE customer schools and their GSFE users,

Google secretly accesses, reads, takes, acquires, copies, and uses the GSFE users' content and

data for its own benefit and financial gain and in contradiction and violation of Google's

multiple expressed commitments to schools and GSFE users.

       81.    Unbeknownst to Mississippi's GSFE users, Google requires students or those

acting on their behalf to agree to (a) terms which do not accurately reflect the rights of the

parties, (b) terms which Google has no right to obtain, and (c) terms which Google is expressly

prohibited from obtaining.




                                                                                            16
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 17 of 20 PageID #: 94
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 17 of 20


         82.      Through its scheme, Google affected commerce by engaging in unfair methods

· of competition and deceptive acts and trade practices in violation of Miss. Code Ann. § 75-24-

 5(1).

         83.    In addition, Miss. Code Ann. § 75-24-5(2) defines "deceptive trade practice[s]"

 as:

         (e)     Representing that goods or services have sponsorship, approval,
         characteristics, ingredients, uses, benefits, or quantities that they do not have or
         that a person has a sponsorship, approval, status, affiliation, or connection that the
         person does not have; ...

         (g)    Representing that goods or services are of a particular standard, quality, or
         grade, or that goods are of a particular style or model, if they are of another; : ..

         (i)    Advertising goods or services with intent not to sell them as advertised; ...

 Miss. Code Ann. § 75-24-5(2)(e), (g), & (i) (emphasis added).

         84.    Through the scheme, Google violated§ 75-24-5(1), (2)(e), 2(g), & 2(i).

         85.    With the opening of each Mississippi GSFE user account and/or by requiring

 GSFE users to agree to the contradictory Terms of Service and Privacy Policy and other terms,

 Google con1mitted and continues to commit a separate violation of Miss. Code Ann. § 75-24-5

 with each GSFE user account.

         86.    Google's conduct described herein constitutes multiple, separate, distinct,

 knowing and willful violations of Miss. Code Ann. § 75-24-5 for each GSFE user account

 created.

         87.    Because Google is exploiting some of Mississippi's most vulnerable citizens

 through its false, misleading, unfair and deceptive statements and practices, the Attorney General

 has determined that Google has used and continues to use methods, acts, and/or practices

 prohibited by Miss. Code Ann. § 75-24-5, that these proceedings are in the public's interest, and

 that the imposition of an injunction against Google prohibiting the unfair and deceptive conduct


                                                                                                  17
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 18 of 20 PageID #: 95
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 18 of 20


is in the public interest. Pursuant to Miss. Code Ann. § 75-24-9, the State is seeking the entry of

a permanent injunction against Google that includes without limitation:

               a.     Ordering Google to cease its unfair and deceptive conduct;

               b.     Ordering Google to fully disclose (without limitation or conditional

       language) the extent of Google's collection, processing, and use of data; and,

               c.     Ordering Google to clearly state and abide by the limitations established

       by Google's statements, commitments, guarantees, and agreements with the Mississippi

       GSFE customers and GSFE users.

               d.     Google's violations justify civil penalties of up to $10,000 for each

       violation of the MCPA (Miss. Code Ann. § 75-24-19(1)(b)) and injunctive relief (Miss.

       Code Ann.§ 75-24-9). The opening of each and every GSFE user and customer account

       created by Google violates the MCP A and is considered a separate violation pursuant to

       Miss. Code Ann. § 75-24-19(1)(b).

                                     VIII. AD DAMNUM

       The State of Mississippi, by and through its Attorney General Jim Hood, respectfully

requests the entry of judgment against Google, for all the relief requested herein and to which the

State may otherwise be entitled, including without limitation:

       1.      Entering Judgment in favor of the State against Google in a final order;

       2.      Enjoining Google and its employees, officers, directors, agents, successors,

assignees, merged or acquired predecessors, parent or controlling entities, subsidiaries, and all

other persons acting in concert or participation with it, from affecting commerce within the State

of Mississippi by engaging in unfair methods of competition and unfair or deceptive trade




                                                                                                18
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 19 of 20 PageID #: 96
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 19 of 20


practices in violation of Mississippi law and ordering temporary, preliminary, or permanent

injunction;

       3.      Declaring that each act by Google as described in this Complaint constitutes

multiple, separate violations of Mississippi law;

       4.      Imposing civil penalties in the amount of $10,000 for each GSFE account opened

       in the State of Mississippi in violation of Miss. Code Ann. §§ 75-24-1, et seq.; and,

       5.      Granting the State:

               a.      The cost of investigative and reasonable attorneys' fees, as authorized by
                       Miss. Code Ann. §§ 75-24-1, et seq. and, specifically,§ 75-24-19(1)(b);

               b.      Pre-judgment and post-judgment interest; and,

               c.      All other general relief as provided by law and/or as the Court deems
                       appropriate and just.

       Plaintiff asserts claims herein in excess of the minimum jurisdictional requirements of

this Court.

       Respectfully submitted, this the   I~~day of ~~                        , 2017.



                                                     JIM HOOD, ATTORNEY GENERAL
                                                     ST TE OF MISSISSIPPI

                                              BY:
                                                    Geor e . Neville, MSB #3822
                                                    Jacqu ne H. Ray, MSB #100169
                                                    Mary o Woods, MSB #10468
                                                    Office of the Attorney General
                                                    Post Office Box 220
                                                    Jackson, Mississippi 39205
                                                    Tel: (601) 968-3680
                                                    Fax: . (601) 359-2003
                                                    gnevi@ago.state.ms.us
                                                    j acra@ago.state.ms. us
                                                    mwood@ago.state.ms.us




                                                                                               19
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-2 Filed: 12/18/19 20 of 20 PageID #: 97
Case: 44CH1:17-cv-00022-KMB Document #: 2        Filed: 01/13/2017 Page 20 of 20


Of Counsel:

John W. Kitchens, MSB #101137
Kitchens Law Firm, P.A.
Post Office Box 799
Crystal Springs, Mississippi 39059
Tel: (601) 892-3067
Fax: (601) 892-3057
ikitchens@kitchenslaw.net




                                                                             20
